DETAILED ACTION
This office action is response to an application filed on 11/29/2021, in which claims 1-25 have been cancelled, and claims 26-45 are pending also ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 26 and 34 objected to because of the following informalities:  
Claims 26 and 34 are drawn to the word “COREST” on line 6. Please change the typo error from “COREST” to “CORESET”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26, 30-34, 38 and 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 13, 15-18 and 20 of U.S. Patent No. 11, 218,271B2 (hereinafter, “Xiong”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
In reference to claim 26, 
Xiong teaches  an apparatus of a New Radio (NR) NodeB (gNB), the apparatus comprising: one or more processors configured to: encode radio resource control (RRC) signaling to configure a user equipment (UE) for monitoring a region of time-frequency resources within a bandwidth part (BWP) for a preemption indication (PI) via a group-common downlink control information (DCI), wherein the PI via group-common DCI (PI-DCI) is transmitted in a control resource set (COREST) (claim 1, paragraph 1, PI-DCI is equated to group common DCI, paragraph 1 teaches rest of the limitation);
encode, for transmission to a group of UEs including the UE, the PI-DCI to indicate frequency domain resources that omit transmissions intended for the UE (claim 1, paragraph 2 teaches this limitation), wherein the transmission of one or more synchronization signal (SS) blocks in the frequency domain resources are not preempted (claim 1, paragraph 2, PRBs are equated to one or more synchronization signal (SS) blocks in the frequency domain resources, indicating PRBS for omitting transmission intended for UE is interpreted as not  preempting transmission of one or more synchronization signal (SS) blocks in the frequency domain resources); and
configure transceiver circuitry to transmit the PI-DCI in a physical downlink control channel (PDCCH) in the CORESET to the group of UEs (claim 1, paragraph 3 teaches this limitation).
In reference to claim 30, 
Xiong teaches wherein the RRC signaling includes a preemption indication radio network temporary identifier (PI-RNTI) used for indicating preemption in a downlink (DL), and wherein the processing circuitry is configured to encode the PI-DCI with a cyclic redundancy check (CRC) scrambled by the PI-RNTI (claim 3, paragraph 1 teaches this limitation).
In reference to claim 31, 
Xiong teaches wherein the region of time-frequency resources is defined by a starting position and a number of resource blocks within the BWP (claim 4, paragraph 1 teaches this limitation).
In reference to claim 32, 
Xiong teaches wherein the PI-DCI includes a bit value of 0 to indicate a transmission in a corresponding symbol group, and wherein the PI-DCI includes a bit value of 1 to indicate no transmission in the corresponding symbol group (claim 5, paragraph 1 teaches this limitation).
In reference to claim 33, 
Xiong teaches   wherein the RRC signaling includes an indication corresponding to a granularity parameter of the region of time-frequency resources (claim 6, paragraph 1 teaches this limitation).
In reference to claim 34, 
Xiong teaches a computer-readable hardware storage device that stores instructions for execution by one or more processors of a New Radio (NR) NodeB (gNB), the instructions to configure the one or more processors to: encode radio resource control (RRC) signaling to configure a user equipment (UE) for monitoring a region of time-frequency resources within a bandwidth part (BWP) for a preemption indication (PI) via a group-common downlink control information (DCI), wherein the PI via group-common DCI (PI-DCI) is transmitted in a control resource set (COREST) (claim 20, paragraph 1, PI-DCI is equated to group common DCI, paragraph 1 teaches rest of the limitation);
encode, for transmission to a group of UEs including the UE, the PI-DCI to indicate frequency domain resources that omit transmissions intended for the UE (claim 20, paragraph 2 teaches this limitation), wherein the transmission of one or more synchronization signal (SS) blocks in the frequency domain resources are not preempted (claim 20, paragraph 2, PRBs are equated to one or more synchronization signal (SS) blocks in the frequency domain resources, indicating PRBS for omitting transmission intended for UE is interpreted as not  preempting transmission of one or more synchronization signal (SS) blocks in the frequency domain resources); and
configure transceiver circuitry to transmit the PI-DCI in a physical downlink control channel (PDCCH) in the CORESET to the group of UEs (claim 20, paragraph 3 teaches this limitation).
In reference to claim 38, 
Xiong teaches an apparatus of a user equipment (UE) comprising: processing circuitry configured to: decode radio resource control (RRC) signaling, received from a New Radio (NR) NodeB (gNB), the RRC signaling to configure the UE for monitoring a region of time-frequency resources within a bandwidth part (BWP) for a preemption indication (PI) via a group-common downlink control information (DC), wherein the PI via group-common DCI (PI-DCI) is transmitted in a control resource set (CORESET) (claim 13, , PI-DCI is equated to group common DCI, paragraph 1 teaches rest of the limitation);
configure transceiver circuitry to receive signaling in a physical downlink control channel (PDCCH) in the CORESET (claim 13, paragraph 2 teaches this limitation); and
decode the PI-DCI from the received signaling, the PI-DCI to indicate frequency domain resources that omit transmissions intended for the UE (claim 13, paragraph 3 teaches this limitation), wherein transmission of one or more synchronization signal (SS) blocks in the frequency domain resources is not preempted (claim 13, paragraph 3, PRBs are equated to one or more synchronization signal (SS) blocks in the frequency domain resources, indicating PRBS for omitting transmission intended for UE is interpreted as not  preempting transmission of one or more synchronization signal (SS) blocks in the frequency domain resources).
In reference to claim 42, 
Xiong teaches wherein the processing circuitry is configured to:decode, from the RRC signaling, a preemption indication radio network temporary identifier (PI-RNTI) indicating preemption in a downlink (DL) (claim 15, paragraph 1 teaches this limitation); and
identify a cyclic redundancy check (CRC) scrambled by the PI-RNTI and decode the PI- DCI based on the PI-RNTI (claim 15, paragraph 2 teaches this limitation).
In reference to claim 43, 
Xiong teaches wherein the region of time-frequency resources is defined by a starting position and a number of resource blocks within the BWP (claim 16, paragraph 1 teaches this limitation).
In reference to claim 44, 
Xiong teaches wherein the processing circuitry is configured to decode, from the RRC signaling, an indication corresponding to a granularity parameter of the region of time-frequency resources (claim 17, paragraph 1 teaches this limitation).
In reference to claim 45, 
Xiong teaches wherein the processing circuitry is configured to: determine that a symbol group includes a transmission intended for the UE when the PI- DCI includes a bit value of 0 (claim 18, paragraph 1 teaches this limitation); and
determine that a symbol group omits transmissions intended for the UE when the PI-DCI includes a bit value of 1 (claim 18, paragraph 2 teaches this limitation).
Allowable Subject Matter
Claims 27-29, 35-37 and 39-41 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20220256519…………………Paragraphs 414-420.
20210037552…………………. Paragraphs 348-358.
US patent 10,887073…………. Column 3 line 65 to column 3, line 55 and column 47, line 40 to column 48, line 49.
20200221429……………………. Paragraphs 44-47 and 225.
20190246395……………………. Paragraphs 449-466.
20190222284……………………Paragraphs 129 and 150-152.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466      


/DIANE L LO/Primary Examiner, Art Unit 2466